Name: 2004/245/EC: Commission Decision of 9 March 2004 amending Decisions 2000/585/EC and 97/222/EC as regards imports of wild and farmed game meat and certain game meat products from Iceland (Text with EEA relevance) (notified under document number C(2004) 701)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  agricultural policy;  trade;  animal product
 Date Published: 2004-03-13

 Avis juridique important|32004D02452004/245/EC: Commission Decision of 9 March 2004 amending Decisions 2000/585/EC and 97/222/EC as regards imports of wild and farmed game meat and certain game meat products from Iceland (Text with EEA relevance) (notified under document number C(2004) 701) Official Journal L 077 , 13/03/2004 P. 0062 - 0070Commission Decisionof 9 March 2004amending Decisions 2000/585/EC and 97/222/EC as regards imports of wild and farmed game meat and certain game meat products from Iceland(notified under document number C(2004) 701)(Text with EEA relevance)(2004/245/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), and in particular Article 21b(4)(b) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultry meat(2), and in particular Articles 9(1) and 11(1)(a) thereof.Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(3), and in particular Article 10 thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(4), and in particular Article 16(3) thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(5), and in particular Article 8(1) and (4) thereof,Whereas:(1) Commission Decision 2000/585/EC(6) lays down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries.(2) Iceland has requested to be authorised by Member States for the importation of farmed and wild game meat and meat products thereof.(3) Iceland has a satisfactory animal health situation and is authorised for importation of meat from bovine, ovine, caprine and porcine species and meat from solipeds and is already listed in the Annex to Commission Decision 94/85/EC(7) for fresh poultry meat.(4) Commission Decision 97/222/EC(8) establishes a list of third countries or parts of third countries from which the importation of meat products is authorised.(5) Iceland should be authorised so that Member States can import farmed and wild game meat and meat products thereof.(6) In addition the ISO-code for Serbia and Montenegro needs to be updated where relevant.(7) Therefore, Decisions 2000/585/EC and 97/222/EC should be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 2000/585/EC is replaced by Annex I to this Decision.Article 2Part II of the Annex to Decision 97/222/EC is replaced by Annex II to this Decision.Article 3This Decision shall apply from 20 March 2004.Article 4This Decision is addressed to the Member States.Done at Brussels, 9 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(2) OJ L 268, 24.9.1991, p. 35. Directive as last amended by Directive 1999/89/EC (OJ L 300, 23.11.1999, p. 17).(3) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Decision 2003/721/EC (OJ L 260, 11.10.2003, p. 21).(4) OJ L 268, 14.9.1992, p. 35. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(5) OJ L 18, 23.1.2001, p. 11.(6) OJ L 251, 6.10.2000, p. 1. Decision as last amended by Decision 2004/118/EC (OJ 36, 7.2.2004, p. 34).(7) OJ L 44, 17.2.1994, p. 31. Decision as last amended by Decision 2004/118/EC.(8) OJ L 89, 4.4.1997, p. 39. Decision as last amended by Decision 2004/118/EC.ANNEX Iamending Decision 2000/585/EC"ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>NB:(y) Meat produced from animals slaughtered after 7 July 2002 and before 23 December 2002 and meat produced from animals slaughtered after 7 June 2003 can be imported into the Community.(x) Meat produced from animals slaughtered after 7 March 2002 can be imported into the Community."ANNEX IIamending Decison 97/222/EC"PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>(2) For meat products prepared from fresh meat of domestic porcines in accordance with Decision 98/371/EC as last amended.(3) For meat products prepared from fresh meat of farmed cloven-hoofed game (swine).- No certificate laid down and meat products are not authorised."